[Cite as In re C.D., 2021-Ohio-639.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SHELBY COUNTY




IN RE:
                                                           CASE NO. 17-20-11
        C.D.,

ADJUDGED NEGLECTED CHILD.
                                                           OPINION
[JOHN W. - APPELLANT]




                  Appeal from Shelby County Common Pleas Court
                                  Juvenile Division
                           Trial Court No. 2018 NEG 0021

                                       Judgment Affirmed

                              Date of Decision: March 8, 2021




APPEARANCES:

        F. Stephen Chamberlain for Appellant

        Madison S. Brinkman for Appellee
Case No. 17-20-11



SHAW, J.

        {¶1} Father-appellant, John W. (“John”), brings this appeal from the August

26, 2020 judgment of the Shelby County Common Pleas Court, Juvenile Division,

granting permanent custody of the minor child C.D. to the Shelby County

Department of Job and Family Services, Children Services Division (“the Agency”).

On appeal, John argues that the trial court erred by denying him the ability to testify

at the permanent custody hearing via electronic means, and that the trial court erred

by ordering John, and other parties to the case, to refrain from posting about the case

on social media.

                                           Background

        {¶2} C.D. was born in August of 2009. In April of 2018, he was living with

his mother, Carol, and his younger sister, Ch.B., in Sidney Ohio. C.D.’s father,

John, lived in Florida.1 John was not the father of Ch.B.2

        {¶3} The record indicates that on April 4, 2018, the Agency received a report

regarding C.D. and Ch.B. The reporting source told the Agency that C.D. arrived

at school with bright red lines all the way around his neck, bruises on his collar

bone, and scratches on his elbow and ankle. C.D. told a caseworker that his neck

was hurting and that he thought that it might be from fleas or bed bugs. In addition,


1
  According to John, Carol absconded with C.D. from Florida and John did not know where they went until
this case was filed.
2
  Ch.B. is not part of this appeal and we will mention her only where relevant.

                                                 -2-
Case No. 17-20-11


C.D. told a caseworker that he and his younger sister had been left alone overnight,

that it happened almost every night, and that it scared him.

       {¶4} While visiting the children’s school to investigate the matter, the

Agency received reports that Carol, and other adults in her home, were using

methamphetamines.      Afterward, an officer and a caseworker for the Agency

attempted to conduct a home visit at Carol’s residence. They made contact with

Carol, but Carol refused to take a drug screen and she refused to let the caseworker

or the officer inside, stating that the home was infested with bed bugs. The officer

and the caseworker thought Carol was “jittery” and “unfocused.” They suspected

Carol was under the influence at the time.

       {¶5} Another visit to Carol’s home was conducted May 18, 2018. At that

time, a man named Tony answered the door. Tony admitted that Carol used drugs,

but stated that he was the primary caregiver for the children and that he did not use

drugs. Tony took a drug screen at that time and passed. However, two days later

Tony was arrested and charged with burglary. Following his arrest, Tony tested

positive for methamphetamines.

       {¶6} On May 21, 2018, the Agency received another referral concerning the

welfare of the children. The Agency was informed that the children were being

taken in and out of a drug house. The Agency was also informed that Carol and her




                                         -3-
Case No. 17-20-11


friends were using meth while the children were in Carol’s care. The condition of

Carol’s residence was said to be deplorable.

       {¶7} After receiving the new reports, on the night of May 21, 2018, the

Sidney Police conducted a wellness-check at Carol’s residence. At that time a

known drug user was present at Carol’s residence and the home was “filthy” and

“infested with bed bugs.” (Doc. No. 73). The home was “dangerously cluttered in

certain areas and littered [with] bags of trash and/or dirty clothes and dirty dishes.”

(Id.) In fact, the officers could not open the door to the children’s bedroom all the

way due to the clutter. The officers told the Agency that no child should be living

in that residence.

       {¶8} On May 22, 2018, a complaint was filed alleging that C.D. was a

neglected child pursuant to R.C. 2151.03(A)(2). Following a shelter care hearing,

C.D. was placed in the temporary custody of the Agency.

       {¶9} John was eventually served with the complaint in Florida. After being

served, John filed a handwritten letter with the trial court indicating that he had

received service, that he was disabled, and that he could not afford an attorney

because he was waiting on back-pay from social security.            An attorney was

appointed for John.

       {¶10} The matter proceeded to an adjudication hearing on June 8, 2018. John

was not present for the hearing. Testimony at the hearing echoed what had been


                                         -4-
Case No. 17-20-11


previously alleged regarding the children’s living conditions at Carol’s residence

and Carol’s drug problem.3 In addition, there was testimony from witnesses who

identified problems with the children’s health and wellness, significant problems

with the children’s school attendance, and problems with Carol leaving the children

alone overnight while she was off with others. The trial court filed a detailed entry

on the matter adjudicating C.D. and Ch.B. neglected as alleged in the complaint.

The children were placed in the temporary custody of the Agency.

         {¶11} As the case proceeded, Carol was not cooperative with meeting

Agency staff or seeing C.D. In fact, Carol did not visit with C.D. after his removal

from her care in May of 2018. Her whereabouts were mostly unknown throughout

the pendency of the case.

         {¶12} In June of 2019, C.D.’s sister, Ch.B., was placed into the legal custody

of her paternal grandmother. Meanwhile, the Agency explored numerous relative

placement options for C.D. John was one of several of the placement options for

C.D. that the Agency explored. In fact, John eventually filed a motion for legal

custody of C.D. Notably, since John lived in Florida, and he did not have the

financial means to travel regularly, he was only having contact with C.D. via the

phone approximately once every three weeks.




3
  We do not have a transcript of the adjudication hearing; however, the trial court thoroughly summarized the
testimony in an entry on the matter.

                                                    -5-
Case No. 17-20-11


       {¶13} Through the interstate compact, John’s home was studied to determine

if C.D.’s legal placement with John would be a viable option. Ultimately John was

rejected as a viable candidate for placement. John’s live-in paramour was statutorily

disqualified due to having a felony conviction in 2015. The paramour was also the

only individual receiving an income at the time, as John received food stamps but

no social security benefits. The GAL cited this as a reason that should the paramour

move out, John would not be able to provide for C.D.

       {¶14} Despite the fact that the interstate compact rejected John as a possible

placement, the trial court reviewed John’s request for legal custody of C.D. at a

hearing, analyzing all of the information presented. Ultimately the trial court found

that legal placement of C.D. with John was not appropriate. In addition to the

rejection by the out-of-state home study, the trial court stated as follows.

       [T]he Agency outlined a significant history of criminal offenses
       and legal problems of the father including aggravated battery,
       DUI, probation violations, and a past warrant for his arrest. John
       * * * has also been involved as a witness or victim in various
       criminal and inappropriate matters as reported by the Gainesville
       Florida Sheriff’s Department. He has had certain mental health
       and psychological problems as a result, in part, of a homicide in
       which he was involved. Overall he did not credibly demonstrate
       to this Court that he is personally able to handle the custodial
       needs of C.D. at this time. The Court also questions his judgment
       in his attempt to use this case and the child’s name to raise funds
       on the internet during the pendency of these proceedings,
       resulting in the agreed Order/Entry of this Court on January 31,
       2019 prohibiting such conduct. The Court finds that such
       behavior is not to be in the best interest of the child. Overall, the
       Court finds the testimony and concerns of the Agency and the

                                         -6-
Case No. 17-20-11


         report and testimony of the Guardian Ad Litem credible and well-
         taken. When compared to the child’s success in foster care the
         Court finds that placement of legal custody with the father is not
         in the child’s best interest.

(Doc. No. 175).4


4
  John would later file a letter with the trial court disputing some of the trial court’s findings, particularly
with regard to his prior convictions. For instance, John’s letter disputes having a “battery” charge, then states
as follows.

         I was put on probation in 2015 for defending myself as Document #3 shows. I had my
         machete and shopping cart with me so I could cut and gather firewood.

                  A man tried to attack me with a large branch so I defended myself.
         Ajudification [sic] was withheld, meaning I wasn’t convicted. To this day, the only
         thing I have been convicted of was Driving on a Suspended license in 2002.

                  I am an Election Clerk for precinct 47 in Alachua County. Proof once again
         I’m not a convicted felon…A convicted felon cannot hold a county position according
         to the Elections Bureau.

                 #3 Yes, I had to kill a good friend of mine in 2007. The State of Florida did
         not charge me with a homicide it was self defense. It was the “Stand Your Ground
         law”. Plus, I found two people dead over the years in my neighborhood. Once again,
         I wasn’t involved in any homicides, I was the unfortunate person who found those
         people.

                  Yes, I went to therapy to deal with these horrific incidents. You seem to think
         that makes me an unfit parent. However, Barb R[.] said seeking therapy made me a
         better person for realizing I needed help and getting it.

         * * * [John disputes his paramour’s conviction in the letter for multiple paragraphs] * * *

                  You mentioned I made a poor judgment choice when I started a Go Fund
         [sic] account. I merely used legal means to try to raise money for court in Ohio the
         first time. The only reason I started the fund was to help with finances because the
         trip was so short noticed. However, as the State of Florida stated we have the money
         to raise [C.D.] and we ended up paying for my trips to Ohio. Poor judgment would
         have been doing something illegal to get the money or just not go to Ohio at all.

                  I have been talking to my son, [C.D.], every three weeks. I have been involved
         in [Agency] conference calls concerning [C.D.] and what’s happening with him. I
         don’t understand how or why I am being called an unfit parent I never had a chance
         to be a parent, a father.

                   I would like to request that if and when [foster mother] adopts my son that I
         don’t lose contact with him. It would be nice to be able to talk to [C.D.] twice a month,
         at least, and holidays and his birthdays. * * *

                                                      -7-
Case No. 17-20-11


         {¶15} Following the denial of John’s motion for legal custody, the Agency

continued to exhaust all possible relative placement options for C.D. After being

unsuccessful, the Agency filed for permanent custody of C.D. on August 6, 2019;

however, John eventually identified another possible relative placement for C.D. in

Rhode Island. The Agency dismissed its original permanent custody motion to

allow time for a home study to be done of John’s relative. After this home study

revealed that John’s relative would be unable to care for C.D., the Agency again

filed for permanent custody.

         {¶16} A permanent custody hearing was held August 7, 2020. At the

hearing, the trial court heard testimony of Carol’s abandonment of C.D. and her lack

of involvement with the case plan. The trial court heard testimony regarding the

Agency’s efforts to place C.D. with various relatives, including John.5 The trial

court heard testimony regarding John’s financial and health issues, the trial court

heard testimony of C.D. thriving in his placement, and the trial court heard

testimony of C.D.’s bond with his foster family. The GAL also recommended that

the Agency’s motion for permanent custody be granted.




(Doc. No. 237).
5
  Throughout this case C.D.’s maternal grandmother fought for custody of C.D. Her claim was rejected by
the trial court for multiple reasons. There was a significant amount of testimony regarding C.D.’s maternal
grandmother; however, this appeal does not involve maternal grandmother therefore we will not address the
arguments and claims she made to the trial court. The trial court thoroughly addressed this matter in the first
instance.

                                                     -8-
Case No. 17-20-11


       {¶17} After hearing the testimony, the trial court determined, by clear and

convincing evidence, that C.D. had been in the care of the Agency for 12 or more

months of a consecutive 22 month period, and that it was in C.D.’s best interests for

the Agency’s permanent custody motion to be granted.             A judgment entry

terminating John’s parental rights with respect to C.D. was filed August 26, 2020.

It is from this judgment that John appeals, asserting the following assignments of

error for our review.

                          Assignment of Error No. 1
       The trial court committed error that was prejudicial to the
       appellant father by denying him his due process rights in failing
       to allow his testimony [through] participation via electronic
       means of telephone or internet.

                          Assignment of Error No. 2
       The trial court committed error prejudicial to the
       appellant/father in [preventing] him (and other parties) from
       posting matters regarding the case on social media in violation of
       the First and Fourteenth Amendments of the United States
       Constitution.

                              First Assignment of Error

       {¶18} In his first assignment of error, John argues that the trial court denied

him his due process rights. More specifically, John contends that the trial court

erred by denying him the ability to attend the entire permanent custody hearing via

video, and to testify via video.

                                   Standard of Review



                                          -9-
Case No. 17-20-11


       {¶19} Generally, “We review a trial court’s decision on whether to allow

telephone or video testimony for an abuse of discretion.” Hise v. Laiviera, 7th Dist.

Monroe No. 18 MO 0010, 2018-Ohio-5399, ¶ 29, citing Miklas v. Miklas, 7th Dist.

Belmont No.14 BE 46, 2015-Ohio-3829, at ¶ 12. A trial court abuses its discretion

when its decision is arbitrary, unreasonable, or unconscionable. Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶20} However, John claims that the trial court actually violated his right to

procedural due process in this case. “The right to procedural due process is found

in the Fourteenth Amendment to the United States Constitution and Section 16,

Article I of the Ohio Constitution.” Youngstown v. Traylor, 123 Ohio St.3d 132,

2009-Ohio-4184, ¶ 8; State v. Hayden, 96 Ohio St.3d 211, 2002-Ohio-4169, ¶ 6.

“Although the concept is flexible, at its core, procedural due process under both the

Ohio and United States Constitutions requires, at a minimum, an opportunity to be

heard when the state seeks to infringe a protected liberty or property right.” State

v. Cowan, 103 Ohio St.3d 144, 2004-Ohio-4777, ¶ 8, citing Boddie v. Connecticut,

401 U.S. 371, 377, 91 S.Ct. 780 (1971).

                                      Analysis

       {¶21} The permanent custody hearing in this case was scheduled for August

7, 2020, and the parties were properly apprised of this date. Three days before the

final hearing, on August 4, 2020, John filed a notice with the trial court that he


                                        -10-
Case No. 17-20-11


wished to fire his attorney. The letter also indicated John wished to attend the

permanent custody hearing through telephonic means.

      {¶22} John’s letter was discussed at the beginning of the permanent custody

hearing during the following dialogue.

      THE COURT: * * * A couple preliminary things for the record.
      The Court did receive a request for [John] regarding some
      concerns regarding, Mr. Gudgel, your representation and his
      concern about being available – being able to attend by video.

           And I know you know this, but as a matter of how this works,
      this Court does not have the kind of system that would allow a
      participant to attend by video the entire time, and so we don’t find
      that reliable.

           In addition, we don’t even know if he has the reliable
      technology to experiment with during the day to do that so just
      for the record that issue simply would’ve been denied.

          So what I need to know for you today are you, are you and
      your client otherwise prepared to proceed?

      MR. GUDGEL: Yes, Your Honor.

      THE COURT: All right. I do note, and I have agreed, that he
      can – this is kind of unusual, but I’ve allowed you to have your
      phone on with him present on the other end so he can hear what
      is going on.

            Please understand that that does not mean he’ll be able to
      testify from his phone or be involved in anything other than
      listening.

          And my understanding from you is that is acceptable to you
      and your client; is that correct?

      MR. GUDGEL: Yes, Your Honor.

                                         -11-
Case No. 17-20-11



       THE COURT: Okay. And your client is prepared to proceed
       with your representation; is that correct?

       MR. GUDGEL: Yes.

       THE COURT: All right. Well, the Court’s going to then overrule
       the – based upon the agreement between you and your client, the
       Court is going to proceed today with you representing him in this
       court.

             Also, the request was made by the State for a witness to
       testify by video, and although we are – we would like to try to
       accommodate that, mostly for the reasons I’ve already stated, we
       really are not able to do that.

            And the reason for the request made sense because my
       understanding is there was some COVID exposure situations, and
       they prefer not to be here. And, and if I’m correct, based upon
       our in-chamber discussion before we came into the courtroom,
       the State is prepared to proceed without that witness; is that
       correct?

       MS. BRINKMAN: That is correct, Your Honor.

(Tr. at 6-8).

       {¶23} In addition to the discussion on the record prior to the permanent

custody hearing, the trial court also addressed John’s letter in its final judgment

entry, stating as follows.

       On August 4, 2020 John * * * filed a request for new counsel and
       an opportunity to attend the hearing by video. That request was
       considered prior to hearing on August 7, 2020 whereupon John *
       * * agreed to the continued representation of his counsel and that
       he would be satisfied listening to the proceedings by cellular
       speaker phone. Based upon that agreement, the Court proceeded.


                                       -12-
Case No. 17-20-11


(Doc. 294).

       {¶24} After reviewing the record, it is important to emphasize that John

never specifically expressed a desire to actually testify at the permanent custody

hearing, regardless of what he claims on appeal. He expressed a desire to be present

for the hearing, or to “attend” the hearing, and to have representation, but there was

no indication from the dialogue prior to the hearing, through John’s letter to the trial

court, or through any of John’s attorney’s statements throughout the hearing that

John actually wanted to “testify” as he claims on appeal. In fact, John’s attorney

rested his case without calling any witnesses and John’s attorney did not state at that

time that John wished to testify if he was able. Further, John’s attorney affirmatively

indicated to the trial court that having John listen to the testimony through his phone

was acceptable to John, without any reservations on the record.

       {¶25} Given that the trial court had already denied John’s motion for legal

custody through an entry following a prior hearing on the matter, and given that

John had been rejected as a placement option, it is unclear how much his testimony

could have added to the permanent custody situation that was actually before the

trial court. This is particularly true given that John was only talking to C.D. once

every three weeks for a single hour.

       {¶26} Regardless, as to John’s claims regarding procedural due process, John

was provided ample notice of the permanent custody hearing and he had the


                                         -13-
Case No. 17-20-11


opportunity to be heard. He was able to attend the hearing audibly through his

attorney’s phone, and he was represented by his attorney at the hearing. John’s

attorney cross-examined witnesses and asked about John’s involvement with the

Agency throughout the pendency of the case. The Agency even admitted that John

was present for most team meeting phone calls regarding C.D. We do not see any

denial of due process here at the permanent custody hearing where John had notice

and an opportunity to be heard. He only made a request to appear remotely just

days prior to the permanent custody hearing. Surely, being in Florida John would

have known that he had not made travel plans to come to Ohio for the scheduled

hearing prior to that occasion.

       {¶27} Moreover, as to John’s claims on appeal that the trial court erred by

denying him the ability to “testify,”—despite no indication that John actually

wished to testify, which would subject him to cross-examination—this is a

discretionary matter for the trial court under Juv.R. 41, which reads as follows.

       At trial or hearing, the witnesses’ testimony shall be taken in open
       court unless a statute, the Rules of Evidence, these rules, or other
       rules adopted by the Supreme Court provide otherwise. In all
       juvenile matters, except adjudicatory hearings in delinquency,
       unruly, and juvenile traffic cases and adult criminal trials, the
       juvenile court, with appropriate safeguards, may permit
       testimony in open court by contemporaneous transmission from
       a different location either with the agreement of the parties or for
       good cause shown.




                                        -14-
Case No. 17-20-11


       {¶28} When looking at the trial court’s discretion under Juv.R. 41 in this

case, the trial court indicated that it did not have the technical capability to allow

John to attend the entire hearing through electronic means. There was no discussion

on the record of John attempting to testify. Nevertheless, even assuming that the

trial court did deny John an attempt at “testifying,” the trial court showed that its

decision was not arbitrary by denying the State the opportunity to present the

testimony of one of its own witnesses through electronic means. There is simply no

indication in the record that John was denied any rights in this case, or that the trial

court’s decision was, in any manner, arbitrary.

       {¶29} Based on the record before us, we cannot find that John was denied

any due process rights, or that the trial court erred by “denying” him the ability to

“testify” via video, especially when he never specifically made such a request.

Therefore, his first assignment of error is overruled.

                             Second Assignment of Error

       {¶30} In John’s second assignment of error, he argues that the trial court

violated his First Amendment rights by ordering that the parties could not post about

these proceedings on social media.

                                The First Amendment

       {¶31} The First Amendment to the United States Constitution provides in

part that “Congress shall make no law * * * abridging the freedom of speech.” “


                                         -15-
Case No. 17-20-11


‘[T]he Fourteenth Amendment makes the First Amendment’s Free Speech Clause

applicable against the States * * *.’ ” Bey v. Rasawehr, 161 Ohio St.3d 79, 2020-

Ohio-3301, ¶ 19, quoting Manhattan Community Access Corp. v. Halleck, ––– U.S.

––––, 139 S.Ct. 1921, 1928, 204 L.Ed.2d 405 (2019).

       {¶32} “ ‘[A]s a general matter, “the First Amendment means that

government has no power to restrict expression because of its message, its ideas, its

subject matter, or its content.” ’ ” Bey at ¶ 20 quoting Ashcroft v. Am. Civil Liberties

Union, 535 U.S. 564, 573, 122 S.Ct. 1700 (2002), quoting Bolger v. Youngs Drug

Prods. Corp., 463 U.S. 60, 65, 103 S.Ct. 2875 (1983), quoting Police Dept. of

Chicago v. Mosley, 408 U.S. 92, 95, 92 S.Ct. 2286 (1972). “The right to free speech

secured by the First Amendment is not absolute, however, and the government may

regulate it in a manner that is consistent with the Constitution.” Bey at ¶ 21, citing

Virginia v. Black, 538 U.S. 343, 358, 123 S.Ct. 1536 (2003).

       {¶33} “A regulation of speech that is content-based is presumptively

unconstitutional and is subject to strict scrutiny, which requires that it be the least

restrictive means to achieve a compelling state interest.” Id. at ¶ 22 citing Reed v.

Gilbert, 576 U.S. 155, 135 S.Ct. 2218, 2226-2227 (2015). However, “Content-

neutral regulations limiting the time, place, and manner of speech are constitutional

as long as they promote ‘important governmental interests unrelated to the

suppression of free speech, and do[ ] not burden substantially more speech than


                                         -16-
Case No. 17-20-11


necessary to further those interests.’ ” Id. at ¶ 23, quoting Turner Broadcasting Sys.,

Inc. v. Fed. Communications Comm., 520 U.S. 180, 117 S.Ct. 1174, 137 L.Ed.2d

369 (1997), syllabus.

       {¶34} “The term ‘prior restraint’ is used ‘to describe administrative and

judicial orders forbidding certain communications when issued in advance of the

time   that   such   communications      are    to   occur.’   ”   (Emphasis    added

in Alexander.) Alexander v. United States, 509 U.S. 544, 550, 113 S.Ct. 2766, 125

L.Ed.2d 441 (1993), quoting Nimmer, Nimmer on Freedom of Speech, Section 4.03,

at 4-14 (1984). A prior restraint is not unconstitutional per se but bears “ ‘a heavy

presumption against its constitutional validity.’ ” Southeastern Promotions, Ltd. v.

Conrad, 420 U.S. 546, 558, 95 S.Ct. 1239, 43 L.Ed.2d 448 (1975), quoting Bantam

Books, Inc. v. Sullivan, 372 U.S. 58, 70, 83 S.Ct. 631, 9 L.Ed.2d 584 (1963).

       {¶35} In Bey v. Rasawehr, 161 Ohio St.39 79, 2020-Ohio-3301, ¶ 27, the

Supreme Court of Ohio stated,

       The fact that expression may now occur in “cyberspace—the ‘vast
       democratic forums of the Internet’ in general, Reno v. Am. Civ.
       Liberties Union, 521 U.S. 844, 868, 117 S.Ct. 2329, 138 L.Ed.2d 874
       (1997), and social media in particular,” Packingham v. North
       Carolina, ––– U.S. ––––, 137 S.Ct. 1730, 1735, 198 L.Ed.2d 273
       (2017), does not mean that governmental regulation of that speech
       is beyond the reach of First Amendment analysis and
       scrutiny. See Packingham at 1735-1737 (invalidating a North
       Carolina statute that prohibited registered sex offenders from
       accessing     commercial       social-networking      websites); see
       also Toledo Blade Co., 125 Ohio St.3d 149, 2010-Ohio-1533, 926
       N.E.2d 634, at ¶ 25, quoting Citizens United v. Fed. Election

                                         -17-
Case No. 17-20-11


       Comm., 558 U.S. 310, 326, 130 S.Ct. 876, 175 L.Ed.2d 753 (2010)
       (notwithstanding the emergence of “revolutionary changes in the
       delivery of information to the public” through the Internet and
       other forms of mass communication, “ ‘[c]ourts, too, are bound
       by the First Amendment * * * [and] [w]e [must] decline to draw,
       and then redraw, constitutional lines based on the particular
       media or technology used’ ”).

                                      Analysis

       {¶36} Several months after John filed his motion for legal custody of C.D. in

this case, a motion was filed to prohibit John from “using the minor child C.D. to

make a ‘Go Fund Me’ page on Facebook.” (Doc. No. 112). A hearing was held on

the matter, though we have no transcript from that hearing. Nevertheless, as a result

of what transpired at the hearing, the trial court issued an entry that reads, in

pertinent part, as follows.

       Based upon the request, the agreement of the parties, and the best
       interest of the minor child, it is hereby ORDERED, ADJUDGED
       and DECREED that all parties are hereby prohibited from using
       the minor child, C.D. to make a “Go Fund Me” page on Facebook
       or to use the child’s picture or to make any reference to this case
       on any type of social media.

(Doc. No. 120). The entry also indicates that John gave his approval to his attorney

regarding the agreement over the phone, and that John’s attorney was present for

the hearing.

       {¶37} Based on the only documents in the record before us, the trial court’s

entry appears to indicate that John was in agreement with not posting about C.D. on

social media or using C.D. to make a “Go Fund Me” page. John now claims that

                                        -18-
Case No. 17-20-11


the “Go Fund Me” page was to help him attend hearings and be involved in this case

and that the “trial court’s restriction” violated his First Amendment rights.

However, making an agreement on this matter and then raising it as an error on

appeal would seem to fall into a category of invited error. See Gilson v. Am. Inst.

Of Alternative Medicine, 10th Dist. Franklin No. 15AP-548, 2016-Ohio-1324, ¶

108. Since John agreed to the restriction regarding the “Go Fund Me” page, we fail

to see how there is a violation of his First Amendment rights here.6

        {¶38} Notwithstanding this point, as the State suggests in its brief, juvenile

cases, particularly those regarding abused, neglected, and dependent children,

contain a need for confidentiality. In re T.R., 52 Ohio St.3d 6, 16 (1990). Given

the focus in juvenile proceedings on the best interests of the children, a juvenile

court would have some inherent authority to protect the confidentiality of the child

for the child’s welfare. This is reflected in R.C. 2151.359(A)(1), which establishes

that in a proceeding wherein a child has been adjudicated, inter alia, neglected, a

trial court may make an order “restraining or otherwise controlling the conduct of

any parent, * * * if the court finds that an order of that type is necessary to * * *

[c]ontrol any conduct or relationship that will be detrimental or harmful to the




6
 Notably, John was not prevented from making a “Go Fund Me” page without referencing the juvenile court
proceedings.

                                                -19-
Case No. 17-20-11


child[;] [or] [c]ontrol any conduct or relationship that will tend to defeat the

execution of the order of disposition made or to be made.”7

         {¶39} Based on John’s agreement at the hearing on the matter through his

attorney, a juvenile court’s authority to control a party’s conduct that will be

detrimental to the child, and the need for confidentiality in juvenile cases, we cannot

find a violation of John’s First Amendment rights on the “Go Fund Me” issue.

         {¶40} John next argues that the trial court erred by making a similar order

restricting posts on social media later during the pending case. He contends the trial

court’s second order also violated his First Amendment rights.

         {¶41} The second issue regarding social media posts began in May of 2019,

when a motion was filed to “prohibit parties from posting information regarding

children’s court proceedings on social media accounts.” (Doc. No. 164). This

motion alleged that the father of Ch.B., not John, had been posting information

regarding Ch.B.’s case and the alleged trial testimony from Ch.B.’s case on his

Facebook account. Exhibits were attached to the motion, containing the referenced

Facebook posts.8 Importantly, none of the referenced posts were made by John, or

were in reference to C.D.



7
  This is also reflected, to an extent, in the juvenile rules as there are rules that allow the juvenile court to
restrain or control the conduct of any party that would not be in the best interest of a child. See Juv.R.
13(B)(2)(g) (stating that pending a hearing on the complaint—a much earlier stage in the proceeding—a trial
court may make orders restraining or controlling a party’s conduct).
8
  One of those posts read, in pertinent part, as follows.


                                                     -20-
Case No. 17-20-11


         {¶42} A hearing was held on the motion to prevent the parties from posting

about this case on social media wherein John’s attorney was present. The trial court

was made aware of the Facebook postings of Ch.B.’s father. Following the hearing,

the trial court issued an entry, ordering “that the parties are prohibited from posting

information regarding children’s court proceedings on social media accounts, and

orders all parties to remove any and all social media postings regarding these

proceedings.” (Doc. No. 174).

         {¶43} On appeal, John argues that the trial court’s second order violates his

First Amendment rights, stating that the “sweeping orders” failed to balance First

Amendment protections with privacy of C.D.. Notably, the trial court’s order did

refer to “all parties,” but it was clearly in reference primarily to the actions of the

father of Ch.B. We actually have no indication that this order required John to take

down any previously created social media postings. Further, there is no indication

in the record before us that John objected to this order.

         {¶44} However, to the extent that the trial court’s order did “restrict” John’s

First Amendment rights, the order only prohibited him from speaking about C.D.’s


         My mother got on the stand and lied her ass off in an attempt to get my daughter. My
         mother claims she’s afraid I will hurt my daughter or molester [sic] her. [Y]et my
         mother is the one who repeatedly sent her children to a child molester when they were
         little and they begged not to go. [Named individual not relevant to C.D.’s case] was
         convicted of child molestation, child sodomy, and child [pornography], he spent 12
         years in prison in the state of Minnesota for his crimes. [A]nd this is the man my
         mother repeatedly sent her children to time and time again when they begged her not
         to.

(Id. at Ex. A).

                                                -21-
Case No. 17-20-11


court proceedings on social media accounts. John was not prevented from talking

about C.D. in general on his social media accounts, thus the order appears narrowly

tailored in this instance to protect a significant interest, that being the confidentiality

of C.D. It also seems to fall within the ambit of the juvenile court’s powers under

R.C. 2151.359, as previously stated.

       {¶45} Moreover, this case is highly distinguishable from a much broader

restriction on social media postings that the Supreme Court of Ohio recently rejected

under the First Amendment in Bey v. Rasawehr, 2020-Ohio-3301. In Bey, the trial

court restricted an individual from posting “anything” about an opposing party on

social media as part of a civil-stalking protection order. Bey at ¶ 51. The Supreme

Court of Ohio found this restriction overbroad.

       {¶46} Importantly, however, the opposing party in the Bey case was not a

child and the case did not involve neglect or permanent custody. Even assuming

this case involves a content-based restriction like Bey, we do not find that the

restriction here is in the same category of restrictions as those rejected in Bey,

particularly given the heightened standard of confidentiality regarding children in

neglect proceedings. See In re T.R., 52 Ohio St.3d 6, 16 (1990).

       {¶47} In sum, based on the specific facts and circumstances of this case, we

cannot find that the trial court violated John’s First Amendment rights. Therefore,

his second assignment of error is overruled.


                                           -22-
Case No. 17-20-11


                                  Conclusion

       {¶48} For the foregoing reasons John’s assignments of error are overruled

and the judgment of the Shelby County Common Pleas is affirmed.

                                                            Judgment Affirmed

WILLAMOWSKI, P.J. and ZIMMERMAN, J., concur.

/jlr




                                      -23-